Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (hereinafter Gene, US 2014/0025358).
Regarding claims 1, 6 and 11, Gene discloses a computer-implemented method ([0009] methods for deriving causal models of networks); a computer system ([0009] systems...for deriving causal models of networks comprising:

a data storage device storing patient-derived blood data ([0056] Raw data 106 can be received through the input/output interfaces 210 and 212 in one or more of the computer systems 200; [0023] The raw data 106 may include other phenotypic data obtained from patients in response to drugs such as...measurements of the quantity of molecules in the blood);

one or more computing devices that each include one or more processors and memory storing instruction ([0051] computer system 200 as a multi-processor system, as further described with reference to FIG. 2B... the main memory 204 stores at least portions of instructions and data for execution by the CPU 202); and a non-transitory computer readable medium storing instructions that, when executed by one or more computing devices ([0123] software embodying the present invention may comprise computer instructions in any form (e.g., source code, object code, interpreted code, etc.) stored in any computer-readable medium), cause the one or more computing devices to perform operations comprising:

accessing, by a computer system, patient-derived blood data ([0023] The raw data 106 may include other phenotypic data obtained from -patients in response to drugs such as...measurements of the quantity of molecules in the blood; [0080]Step 1 - Collect datasets that measure particular biological measurements of interest to serve as causal molecular drives of disease and or drug mechanism of action or a blood sample);

identifying, by the computer system, biomarker pair interactions based on signal processing of the patient-derived blood data ([0015] The information to be extracted may be the identity of one or more biomarkers in a biological system; [0016] The information to be extracted may be the identity of one or more biomarkers of the two or more drugs efficacy together in a biological system; [0065] generates a list of network fragments by combinatorially constructing pairs and triplets of input and output nodes. The network fragments may be stored in a database 320. These network fragments may be fit to one or more functional relationships or interaction types... The interaction types may be fit to the processed data; [0080] molecular profiling data from patient biopsies will represent molecular nodes (e.g. genes, proteins, metabolites) that can causally impact clinical physiological outcomes (e.g. tumor response to treatment, survival time post operative surgery, etc.) which we will refer to as clinical outcome node.);

generating, by the computer system, a data model that characterizes one or more aspects of human immune system interactions based on reverse engineering of the human immune system interactions using the identified biomarker pair interactions ([0012] methods of building a computer model to extract information from a dataset comprised of two or more variables. The methods include inferring said computer model containing equations describing the relationships between said variables, simulating said computer model to predict the r impact of the change made to the value of one or more first variables on the values of one or more second variables; [0011]More particularly, the systems and methods described herein utilize a probabilistic modeling framework for reverse engineering an ensemble of causal models, from data; [0013] building local models by selecting a set of interaction forms to define the quantitative relationships between variables in said local models; [0075] It should be appreciated that diverse data types (e.g., molecular, phenotypic, etc.) can be -used as inputs to the reverse engineered models; [0081]From molecular profiling data, clinical response measurements, and clinical features of a population of patients models can be reverse engineered that causally link molecular nodes to clinical outcome nodes; [0083] Step 2 - Use the methods of the present invention to reverse-engineer a model (the "REFS Model") containing, for example, gene expression data (molecular nodes) and survival outcome (clinical outcome node) from a population of patients with a cancer type of interest.);

evaluating, by the computer system, suitability of the data model to be used in treatment-based decision making ([0013] building local of models by proposing connections between two or more of said variables and using a scoring method to determine how likely such local models are given the data), wherein the evaluating comprises:    

statistically testing, by the computer system, the accuracy of the data model in characterizing correlations between biomarker pairs ([0059] The Nl engine 102 further includes a scoring engine 406 for scoring the network fragments and causal models and thereby reducing the .„ computational complexity of analyzing a large number of models, e.g., by eliminating low scoring network fragments, e.g., network fragments which are less likely to have given rise to the raw data 106; [0066]The scoring engine 406 then scores these network fragments depending on the likelihood of the fragment representing a causal connection between the connected nodes); 

decomposing, by the computer system, the data model to determine (i) mode order accuracy ([0069]Convergence of the algorithm is typically verified by running optimization at least twice from different starting points. Several parameters characterizing the ensemble of networks as a function of temperature may be recorded during optimization to ensure that the run is proceeding normally and that optimization is converging. These parameters include the mean score of the ensemble of networks, the distribution of scores of networks: in the ensemble), (ii) whether biomarker nodes act in together or opposite each other ([0049]The causal network model 108 may be depicted as a graph having one or more nodes representing the variables and the edges representing the causal relationships between


the variables), and (iii) normalized data with dynamic effects of homeostasis removed ([0061] The pre-processor 402 first normalizes the sample to correct for systematic differences between samples [0003] For example, biomolecules such as kinases play a role in normal homeostasis and disease progression, often becoming deregulated through genetic alterations that result in their aberrant activities and/or changes in their overall expression; [0025] regressing the theoretical estimated distribution of protein concentrations against observed values, identifying outlier data points as data points having significant influence in the estimation of the parameters of the log-normal distribution, removing said outlier data points from the dataset; [0060] filtering out noisy measurements and those data points that may be less useful for the analysis of the network being studied); and

quantifying, by the computer system, degrees to which the data model accurately correlates patient treatments to patient outcomes using one or more sets of known patient treatments and outcomes ([0027] methods for selecting one or more treatments for a patient. The methods include determining which one or more therapeutics should be selected by simulating second models reflecting the effectiveness of said therapeutics given certain patient-specific input conditions, in said second model or models, observing whether said patient-specific conditions result in a prediction that the one or more therapeutics will be effective in said patients, reporting said prediction to said clinicians; [0091 ] For example, the success rate of a clinical trial might be predicted at 10% if no biomarkers are used to pre-select patients for the next phase, to 25% if one of the most highly ranked biomarkers is observed, to 50% if two of the markers are used to pre-select patients, to say only 53% if three of the relevant biomarkers are used to pre-select patients); and providing, by the computer system, the data model for use in treatment based decision making based on the evaluating ([0072] The network fragment builder 404 (FIG. 4) and the global optimizer 408 (FIG. 4) working in conjunction with the scoring engine 406 (FIG. 4) generate an ensemble of network models; [0105] these models can be used to help in clinical trial design and optimization. For example, models determined from Phase I clinical response data using Steps 1-6 can be used to predict toxicity markers that can be used to monitor patients in subsequence trials and determine optimal dosing. Models developed from data in a Phase II or III trial can be used to select patients for a larger Phase III study or used to develop a diagnostic to determine which patients to apply the drug to (see previous provisional patents to determine methods of application in clinical trials and post marketing of the drug for models generated from clinical data).
Regarding claims 4, 9 and 14, Gene further discloses, wherein the data model is generated further using one or more reverse engineering techniques that cause the data model to correlate natural modes of system behavior ([0081]From molecular profiling data, •: clinical response measurements, and clinical features of a population of patients models can be reverse engineered that causally link molecular nodes to clinical uulcuine nodes; [0082]The Collection of genotyping data including SNPs, methylation patterns, RFLPs, micro-satellite markers and copy-number polymorphisms allows the identification of causal anchors from which biological causal networks can be connected through high-throughput molecular phenotypes (including gene expression, proteomics and metabolic measures) to traditional clinical measurements of disease; [0099]Prior to running the reverse engineering engine one can employ another step in the analysis that would include discretizing the data set to appropriately couple discrete genomic data with continuous data types from additional clinical data; [0100]Step 5 - Run the reverse-engineering method of the invention to determine the ensemble of models/networks capturing the relationships between genotypes, phenotypes, and other associated clinical data).

Regarding claims 5, 10 and 15, Gene further discloses, wherein the data model is generated to model biomarker cause and effect dynamic integration networks ([0046] data-driven techniques for developing causal models for biological networks. Causal network models include computational representations of the causal relationships between independent variables such as a ; compound of interest and dependent variables such as measured DNA alterations, changes in mRNA, protein, and metabolites to phenotypic readouts of efficacy and toxicity; [0108] a knowledge integration tool generally due to its flexibility in the types of data).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gene in view of Official Notice.
Regarding claims 2, 7 and 12, Gene does not explicitly disclose, wherein the data model comprises a Kolmogorov-Gabor polynomial knowledge constraint model.
However Gene teaches the data model comprises a variable response model ([0021] one or more of the models is used to predict the most optimal one or more targets for a patient, by providing a dataset comprised of two or more patients' data, building one or more models, and simulating said models to determine which variables in the model, when changed, have the greatest impact on the output . variables; [0108] The systems described herein can serve as a knowledge integration tool generally due to its flexibility in the types of data). Furthermore, the type of variable response model, "Kolmogorov-Gabor polynomial knowledge constraint model", would have been well known in the art and would have involved ordinary skills in the art at the time of the invention. Official Notice is taken by the examiner that it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the Kolmogorov-Gabor polynomial knowledge constraint model, as disclosed, within the invention of Gene because it effectively optimizes the types of models used (Gene [0021]).

Regarding claims 3, 8 and 13, Gene does not explicitly disclose, wherein the data model is generated using one or more predator-prey equations.

However Gene teaches wherein the data model is generated using one or more equations ([0012] The methods include inferring said computer model containing equations describing the relationships between said variables; [0063] the functional relationships between the nodes in model 500 are shown below in Table 1, where a, b, c and d are parameters that are calculated based on the observed data-(Equation); The models 108 may be output and stored as a series of mathematical equations representing the causal relationship between variables). Furthermore, the type of equation, "predator-prey equations", would have been well known in the art and would have involved ordinary skills in the art at the time of the invention. Official Notice is taken by the examiner that it would it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the predator-prey equations, as disclosed, within the invention of Gene because it effectively optimizes the types of equations relationship used (Gene [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171